PER CURIAM.
The Florida Bar filed a petition against Harvey Schell claiming that he had been involved in the unauthorized practice of law. A stipulation and an order have been presented to this Court, which we have considered and now approve.
The following activities constitute the unauthorized practice of law and may not be carried out or conducted in Florida by a person not admitted to the Florida Bar: (a) printing, or having printed on his behalf, business cards stating that he is an attorney at law, (b) delivering the aforesaid business cards to any member of the public, (c) otherwise holding himself out as an attorney authorized to practice law in Florida. The respondent has admitted that he has engaged in these activities.
Having considered the petition and stipulation, the respondent is permanently enjoined from engaging in the acts set forth above and otherwise engaging in the practice of law in the State of Florida and, in the event that respondent engages in any of the conduct enjoined herein, he will be found in indirect criminal contempt of the Supreme Court of the State of Florida for the unauthorized practice of law in this state.
It is so ordered.
ALDERMAN, C.J., and ADKINS, BOYD, MCDONALD and EHRLICH, JJ., concur.